In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00475-CR
____________

CHARLES HENRY BROOKS, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 789261



MEMORANDUM  OPINION
	Appellant pleaded guilty to third degree felony theft and, in accordance with
a plea bargain agreement with the State, the trial court deferred adjudication and
placed appellant on community supervision for 10 years.  The State filed a motion to
adjudicate guilt to which appellant pleaded true with a plea agreement of confinement
for three years.  The trial court followed the agreement in pronouncing sentence. 
Appellant filed a notice of appeal.  The trial court's certification of defendant's right
of appeal states that this "is a plea-bargain case, and the defendant has NO right of
appeal."  See Tex. R. App. P. 25.2(d).
	Rule 25.2(a) of the Texas Rules of Appellate Procedure provides, in
pertinent part:
	In a plea bargain case -- that is, a case in which a defendant's
plea was guilty or nolo contendere and the punishment did not
exceed the punishment recommended by the prosecutor and
agreed to by the defendant -- a defendant may appeal only:

	(A)	those matters that were raised by written motion filed and
ruled on before trial, or

	(B)	after getting the trial court's permission to appeal.

Tex. R. App. P. 25.2(a)(2).
	Appellant pleaded guilty to the charge; he entered into a punishment
agreement with the State when he was adjudged guilty; and the trial court did not
exceed that agreement at sentencing.  This appeal is therefore limited by Rule 25.2(a). 
Comb v. State, 101 S.W.3d 724, 725-26 (Tex. App.--Houston [1st Dist.] 2003, no
pet.); see also Teel v. State, 104 S.W.3d 266, 267-68 (Tex. App.--Beaumont 2003,
no pet.).  The trial court certified that appellant had no right to appeal.  Therefore,
none of the exceptions to Rule 25.2(a) apply.
	Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.   Tex. R. App. P. 47.2(b).